Name: Commission Regulation (EEC) No 3519/88 of 11 November 1988 amending Regulation (EEC) No 2303/88 as regards the countervailing charges to be imposed where the minimum import price for dried grapes is not observed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 88No L 307/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3519/88 of 11 November 1988 amending Regulation (EEC) No 2303/88 as regards the countervailing charges to be imposed where the minimum import price for dried grapes is not observed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard, to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 2247/88 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 2303/88 (3) fixes the countervailing charges to be imposed where the minimum import price for dried grapes is not observed ; Whereas Article 2 (2) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (4) provides that the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most representative non-member countries ; whereas on the basis of the now known prices applied on the world market, the maximum countervailing charges at present in force should be altered ; Article 1 The countervailing charges set out in the third column of Annex II to Regulation (EEC) No 2303/88 shall be amended as follows : (a) in respect of currents falling within CN code 0806 20 11 or 0806 20 91 the amounts 233,94 and 86,95 ECU per tonne are replaced by 275,32 and 128,33 ECU per tonne respectively ; (b) in respect of dried grapes falling within CN code 0806 20 19 or 0806 20 99 the amounts 280,23 and 126,45 ECU per tonne are replaced by 321,61 and 167,83 ECU per tonne respectively. Article 2 This Regulation shall enter into force on 14 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 198 , 26 . 7. 1988 , p. 21 . (3) OJ No L 201 , 27. 7 . 1988 , p. 43 . (&lt; OJ No L 197, 27. 7 . 1985, p. 10 .